June 17 2015


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: AF 09-0688


                                      AF 09-0688
                                                                        "FILED
IN RE PETITION FOR ADOPTION OF RULE
5.5(d)(1) OF THE MODEL RULES OF                                  ORDER         JUN 16 2015
PROFESSIONAL CONDUCT                                                           Ed Smith
                                                                        -.LERK OF THE SUPREME COURT
                                                                              STATE OF MONTANA


      The Montana Petroleum Association asked the Court to revise the Montana Rules
of Professional Conduct by adding a provision to address multijurisdictional practice by
attorneys who provide legal services exclusively to one client as an employer. The Court
accepted public comments on the proposal. At a public meeting on June 9, 2015, the
Court voted to modify Rule 5.5 to accomplish the proposed revision as to lawyers
licensed in another United States jurisdiction, and to further revise the rule to address
lawyers licensed in foreign jurisdictions, to reflect portions of Rule 5.5 of the American
Bar Association's 2013 Model Rules of Professional Conduct.
      IT IS ORDERED that Rule 5.5 of the Montana Rules of Professional Conduct is
modified to read as follows:
      RULE 5.5: UNAUTHORIZED PRACTICE OF LAW
      (a) A lawyer shall not:
      (1) practice law in a jurisdiction where doing so violates the regulation of
      the legal profession in that jurisdiction; or
      (2) assist a person who is not a member of the bar in the performance of
      activity that constitutes the unauthorized practice of law.
      (b) A lawyer admitted in another jurisdiction, and not disbarred or
      suspended from practice in any jurisdiction, may provide legal services in
      this state to the lawyer's employer or its organizational affiliates provided
      that those legal services are not services for which Montana requires pro
      hac vice admission and, when provided by a foreign lawyer and requiring
      advice on the law of this or another jurisdiction of the United States, such
      advice shall be based upon the advice of a lawyer who is duly licensed and
      authorized by the jurisdiction to provide such advice.
      For purposes of this subsection, the foreign lawyer must be a member in
      good standing of a recognized legal profession in a foreign jurisdiction, the
      members of which are admitted to practice as lawyers or counselors at law
      or the equivalent, and are subject to effective regulation and discipline by a
      duly constituted professional body or a public authority.

      This Order will be published on the Montana Supreme Court website, and the
State Bar of Montana is asked to post notice of this Order on its website and in the next
available issue of the Montana Lawyer.
      The Clerk is directed to provide copies of this order to counsel for the Montana
Petroleum Association, NorthWestern Corporation, the Office of Disciplinary Counsel,
and to the State Bar of Montana.
      DATED this I 13 1-.%day of June, 2015.




                                                             Chief Justice




                                                2
                                                ,'' 4..j_t_d\i).. ...
                                                                  ?,...                _



                                                            . . yae.......
                                                                 Justices




                                            2